Citation Nr: 1215091	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-18 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for breast cancer.

2.  Entitlement to service connection for a disability manifested by fevers.

3.  Entitlement to service connection for a respiratory disorder to include bronchitis, asthma, sinusitis or rhinitis.

4.  Entitlement to service connection for gestational diabetes.
  
5.  Entitlement to service connection for a heart murmur.

6.  Entitlement to service connection for a disability manifested by vision problems.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to July 1990 with additional service documented with the Pennsylvania National Guard from May 1990 to January 1991 and additional Army Reserve service noted in the record.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006, September 2009, and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran elected to have a Board hearing on a July 2010 VA Form 9.  However, in a letter dated September 2010, she indicated that she no longer desired a hearing.  Thus, the Veteran's request for a hearing is deemed withdrawn.

Service connection was denied for fevers, breast cancer, a heart murmur, and vision problems in an unappealed October 2005 rating decision.  Thereafter, relevant service department records were submitted and associated with the claims file.  Thus, the claims will be considered on the merits in accordance with 38 C.F.R. § 3.156(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that, unfortunately, an additional remand is required for further development of the Veteran's claims.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board initially notes that the Veteran has submitted parts of her service treatment records at different times since her initial claim for benefits.  The RO/AMC should request the Veteran to submit ALL of the service treatment records which she has in her possession.  In this regard, the Board instructed the RO/AMC to request the Veteran's service treatment records from official sources.  Although an NPRC response dated in February 2011 indicates that all records had been previously submitted to the Philadelphia RO (which were associated with the claims file) there was no request made to obtain records with the Pennsylvania National Guard.  Additionally, the AMC submitted an e-mail in February 2011 to the Philadelphia RO inquiring as to whether they had additional service treatment records; there is no reply associated with the record.  Furthermore, the AMC did not issue a memorandum of unavailability, as instructed in the prior Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board additionally requests that the Veteran's service records be searched for under both her maiden and married name, as indicated on the title page of this decision.  All of the required development must be accomplished on remand.

Concerning the claim of service connection for a respiratory disorder to include bronchitis, asthma, sinusitis, or rhinitis, the Veteran claims that she initially suffered from a respiratory disorder while on active duty.  Service treatment records, submitted by the Veteran, indicate that she was admitted on January 15, 1981, and discharged on January 16, 1981, for an acute respiratory disease.  An October 2009 statement from a private provider, a physician's assistant, indicates that the Veteran was hospitalized for an acute respiratory disease in January 1981.  The provider indicates that the Veteran suffered upper respiratory symptoms from 1981 to 1990 with a formal diagnosis of asthma in 1991.  The provider indicated that the Veteran's chronic respiratory condition had its onset in active service and that her multiple environmental/biological/chemical insults in service contributed to her disease.  However, the provider did not have the opportunity to review the claims file and did not discuss the Veteran's separation examination dated February 1990 on which she denied a history of sinusitis, hay fever, asthma, shortness of breath, or chronic cough.  Additionally, an April 2002 private treatment record indicates that the Veteran has chronic bronchitis secondary to smoking one pack per day for 23 years, with her symptoms beginning approximately one year before.  An April 2004 letter from a private provider indicates that the Veteran's recurrent sinus infections led to bronchitis and asthma; noting that the Veteran smokes a pack of cigarettes a day and works in an environment which is poorly ventilated.  A May 2004 patient history form, filled out by the Veteran, indicates that her sinus drip with cough, bronchitis, and asthma began three years prior when she began getting sinus infections every three to four months.  Given this medical evidence, the Board finds that a VA examination with opinion is necessary to decide the claim with review of the entirety of the evidence of record.  

With respect to the Veteran's claim of service connection for fevers, she claims in a March 2006 letter that such were caused by immunizations and that she was hospitalized for such in 1981.  The Veteran also related in a December 2009 statement that the aforementioned January 15, 1981, hospitalization was for the treatment of fevers.  Although the report of hospitalization appears to indicate that she was admitted with an "afebrile disorder," given her contentions, a VA examination should be afforded to determine if she has any residual disability from the claimed fevers.

Concerning the Veteran's claim of service connection for diabetes, the Board notes that service treatment records dated June 1990 indicate that she had gestational diabetes that was well controlled.  She has additionally submitted private medical records indicating that her blood glucose levels are above the normal range.  A January 2010 VA treatment note reflects a diagnosis of prediabetes (abnormal glucose) with obesity.  She should be afforded a VA examination to determine if she has a current disability related to her in-service gestational diabetes.  

Regarding the breast cancer claim, the Veteran believes that asbestos exposure during service (at Fort Lewis between 1987 and 1990, and in Darmstadt and Hanau from 1981 to 1986) is the cause of such condition.  She has submitted private treatment records indicating that she was diagnosed with breast cancer in 2005.  More specifically, a May 2005 private treatment note indicates that a growing tiny nodular density was noted in studies of April 2003 and April 2004 which manifested in a nodular density in the left breast in a study done in April 2005.  The provider noted that a nodular density was not seen on a study done in April 1999.  She has also submitted medical literature indicating that female Veterans are more likely to develop cancer than non-Veterans.   She also submitted a Summary Judgment indicating, in relevant part, that there was asbestos contained in buildings demolished at Fort Lewis in 1999.  It's unclear whether the Veteran lived or worked in these buildings.

There is no specific statutory guidance regarding asbestos claims, and the Secretary has not promulgated any regulations.  VA has issued a circular on asbestos-related diseases, however. DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In December 2005, M21-1, Part VI was rescinded and replaced with a new manual, M21-1MR, which contains the same asbestos- related information as M21-1, Part VI.  The Court has held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities using the administrative protocols found in the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Id.   

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). 

Thus, the RO/AMC must obtain the Veteran's service personnel records and determine if there is evidence of asbestos exposure during service, and all required notice concerning this determination must be provided to the Veteran.  The RO/AMC must then determine if the record indicates asbestos exposure, and if so, then the Veteran should be afforded a VA examination to determine if the Veteran's cancer is related to asbestos exposure in-service.

Concerning the Veteran's claim for service connection for a heart disorder, a February 2005 Echocardiagram indicates a heart murmur.  The Veteran maintains that she was informed by a doctor during her separation examination that she had a heart murmur, while another physician indicated that this was possibly was not true as the Veteran was pregnant at the time.  The Veteran should be afforded a VA examination to determine if she has a heart disorder which is related to active service.

As to the Veteran's claim for a vision disorder, her February 1990 separation examination indicates "binocular vision".  In a March 2006 letter, the Veteran indicates that she has had elevated eye pressure for many years, which she believes began during active service.  Private treatment records indicate ocular hypertension beginning in approximately 2000.  The Board finds that the Veteran should be afforded a VA examination to determine if an in-service eye problem is related to a current eye disability.

Additionally, ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request all of the Veteran's service treatment records from official sources, to include her National Guard and Reserve records not already associated with the claims file, searching under both the Veteran's maiden and married names.  Request that the Veteran submit ALL of the service treatment records she has to the AMC as soon as possible.  Document all requests for such records.  Associate all records received with the claims file.  If no records are found, a memorandum of non-availability should be associated with the claims file.

2.  Associate any VA treatment records from the Coatesville VA Medical System not already associated with the claims file.

3.  Request the Veteran's service personnel records in order to determine if she was exposed to asbestos while on active duty.  Provide the Veteran with any notice necessary to establish such exposure.  If the record indicates in-service asbestos exposure, an appropriate VA medical opinion should be obtained to determine if her breast cancer is etiologically related to such exposure. 

4.  Then, the Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine if she has any residuals of her January 1981 hospitalization; namely the Veteran's claimed respiratory disorder and fevers.  All indicated tests and studies are to be performed.  The claims must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based upon the review of the claims folders and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's fevers and/or respiratory disorder are etiologically related to service, to include her January 1981 hospitalization.  The examiner should additionally comment concerning the Veteran's claims that she has fevers which are residuals of her in-service immunizations.

The examiner should specifically note the October 2009 statement from a private provider which relates the Veteran's respiratory disorder to active service and comment accordingly.

The examiner should also provide the rationale for each opinion expressed.

5.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine if she has a heart disorder which is related to active service.  All indicated tests and studies are to be performed.  The claims must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based upon the review of the claims folders and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that a heart disorder, to include a heart murmur is etiologically related to the Veteran's service, to include the heart defect she claims was found at her separation examination.  The examiner should specifically comment on the February 2005 Echocardiogram of record and state whether the heart murmur shown therein represents a disability or a benign finding.

The examiner should also provide the rationale for each opinion expressed.

6.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine if she has a vision disorder which is related to active service.  All indicated tests and studies are to be performed.  The claims must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based upon the review of the claims folders and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's claimed vision problem is etiologically related to the Veteran's service, to include the binocular vision noted on her separation examination.  

The examiner should also provide the rationale for each opinion expressed.

7.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine if she has any residuals of her in-service diagnosis of gestational diabetes.  All indicated tests and studies are to be performed.  The claims must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based upon the review of the claims folders and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran has any current disability which is a residual of her in-service gestational diabetes.  

The examiner should also provide the rationale for each opinion expressed.

8.  Thereafter, review the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case to the Veteran, and afford an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


